{¶ 52} I reluctantly concur in the majority opinion. I add reluctantly not because I take any issue with the majority's analysis or disposition, but rather because I find this Court's decision to remand in State v. Sapp, Morgan App. No. 05-CA-5, 2006-Ohio-1296, was inconsistent with this Court's opinion in that appeal. Having found therein no evidence was presented Appellant was likely to commit future sexually oriented crimes; that the State did not provide the evidence needed to establish its case; and the trial court's adjudication was based on insufficient evidence, I believe the proper disposition should have been outright reversal without remand. Nonetheless, I agree with the majority the law of the case doctrine supports our present disposition in this appeal. *Page 13 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Morgan County, Ohio is affirmed. *Page 1